     Case 3:20-cv-01528-H-MSB Document 81 Filed 09/01/21 PageID.1148 Page 1 of 2

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   JANET SIHLER, et al., Individually and on           Case No.: 20cv1528-H (MSB)
     Behalf of All Others Similarly Situated,
12
                                       Plaintiffs,       ORDER GRANTING JOINT MOTION TO
13                                                       AMEND SCHEDULING ORDER
     v.                                                  REGULATING DISCOVERY AND OTHER
14
                                                         PRETRIAL PROCEEDINGS
     THE FULFILLMENT LAB, INC, et al.,
15                                                       [ECF NO. 79]
                                    Defendants.
16
17
18         On August 25, 2021, the parties filed a “Joint Motion to Amend Scheduling Order
19   Regulating Discovery and Other Pretrial Proceedings.” (ECF No. 79.) In their motion,
20   they ask to continue two deadlines for Plaintiffs: (a) to file a motion to amend the
21   complaint, and (b) to request an informal discovery conference related to pending
22   discovery disputes between the Plaintiffs and Defendants The Fulfillment Lab, Inc.
23   (“TFL”) and Richard Nelson (“Nelson”). (Id. at 2.) The primary reason for their request is
24   that TFL and Nelson only recently obtained new counsel, who despite his diligent
25   efforts, needs additional time to familiarize themselves with the case and then move
26   forward with the pending discovery. (Id. at 5.)
27   ///
28
                                                     1
                                                                                  20cv1528-H (MSB)
     Case 3:20-cv-01528-H-MSB Document 81 Filed 09/01/21 PageID.1149 Page 2 of 2

1
           Based on the foregoing and after consulting with the Chambers of United States
2
     District Judge Marilyn Huff, the Court finds good cause and GRANTS the joint motion.
3
     The deadline for any motion to join other parties, to amend the pleadings, or to file
4
     additional pleadings is CONTINUED from September 2, 2021 to September 24, 2021.
5
     The deadline for Plaintiffs, TFL, and Nelson to contact the Court regarding pending
6
     discovery disputes is CONTINUED to September 10, 2021.
7
             IT IS SO ORDERED.
8    Dated: August 30, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                 20cv1528-H (MSB)
